Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION


Response to Amendment

This office action is in response to the amendment filed on 01/13/2021.  Claims 3, 21 and 33 were canceled.  Claims 1, 2, 4-20, 22-32 and 34-42 are pending in the instant application.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1, 2, 4-20, 22-32 and 34-42 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 and 28-53 of U.S. Patent No. 10548126.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
	Claims 1-16 and 28-53 of Patent No. 10548126 contain every elements of claims 1, 2, 4-20, 22-32 and 34-42 of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the 


Claims 1, 2, 4-8, 16-20, 22-26, 31, 32 and 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al (US 20190165904, “Jo”) in view of Yang et al (US 20140241222, “Yang”).

	Re claims 1, 16-19 and 31, Jo discloses means (figure 10, element 125, 190 of BS and 140, 175 of MS) for receiving/transmitting a slot format indicator for at least one component carrier of a plurality of component carriers at UE/from network entity, where the at least one component carrier includes a group common Physical Downlink Control Channel (PDCCH), the slot format indicator within the group common PDCCH indicating at least slot structure information for one or more other component carriers from the plurality of component carriers (paragraph [0128], lines 1-4, 3.1.1 slot format indication and 3.3.1 GC PDCCH transmission for multiple CC in provisional application 62/500557), and wherein a slot duration corresponding to the at least one component carrier is longer than a slot duration corresponding to the one or more other component carriers (figure 2, 3.1.1.2 slot type pattern and 3.1.1.2.1 in provisional application 62/500557). Jo fails to explicitly disclose means for communicating, with the UE/network entity, using the at least slot structure information for the one more other component carriers. However, Yang discloses means for performing uplink/downlink transmission according to UL-DL configuration of each component carrier (claim 16, figure 5). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jo with 
	Re claims 2, 20 and 32, Jo discloses a slot duration corresponding to the at least one component carrier is shorter than a slot duration corresponding to the one or more other component carriers (figure 2, 3.1.1.2 slot type pattern and 3.1.1.2.1 in provisional application 62/500557). 
	Re claims 4, 22 and 34, Jo discloses receiving a second PDCCH on a second component carrier from the plurality of component carriers, where the PDCCH conveys a slot format indicator for at least one slot of the second component carrier (3.3.1 GC PDCCH transmission for multiple CC in provisional application 62/500557). 
	Re claims 5, 23 and 35, Jo discloses the slot format indicator further indicates a slot structure information for the at least one component carrier carrying the slot format indicator (3.3.1 GC PDCCH transmission for multiple CC in provisional application 62/500557).
	Re claims 6, 24 and 36, Jo discloses receiving, at the UE, a second slot format indicator in at least a second slot of the at least one component carrier, the second slot format indicator indicating a slot structure information for the at least one component carrier (3.3.1 GC PDCCH transmission for multiple CC in provisional application 62/500557). 
	Re claims 7, 25 and 37, Jo discloses the slot format indicator further indicates a respective slot structure for multiple slots of the one or more other component carriers and the at least one component carrier (figure 4). 
. 

Claims 9, 27 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Jo in view of Yang and further in view of Huang et al (US 20130279363, “Huang”).
	Re claims 9, 27 and 39, Jo discloses all of the limitations of the base claim, but fails to disclose receiving, at the UE, an indication to trigger Channel State Information (CSI) measurements for the one or more other component carriers, the indication included within Downlink Control Information (DCI) received in a slot of the at least one component carrier; determining a measurement configuration for performing the CSI measurements in the one or more other component carriers; performing the CSI measurements in the one or more other component carriers based on the measurement configuration; transmitting, to the network entity, the CSI measurements for the one or more other component carriers. However, Huang discloses triggering aperiodic CSI measurements and feedbacks on downlink component carriers indicated by a Carrier Indicator Field (CIF) in the current DCI (paragraph [0039]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jo with Huang for the benefit of providing reliable data communication by considering CSI measurements on component carriers.  

Claims 10-12, 28-30 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Jo in view of Yang and further in view of He et al (US 20180263021, “He”).
Re claims 10, 12, 28, 30, 40 and 42, Jo discloses all of the limitations of the base claim, but fails to disclose generating, at the UE, Uplink Control Information (UCI) in the at least one component carrier, the UCI including uplink information for the one or more other component carriers; and transmitting, to a network entity, the UCI in PUCCH in at least subset of slots of the at least one component carrier. However, He discloses transmitting UCI using PUCCH in at least one slot of the at least one component carrier (paragraph [0015], lines 1-6). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jo with He for the benefit of providing reliable data communication by considering UCI on component carriers.
	Re claims 11, 29 and 41, Jo discloses all of the limitations of the base claim, but fails to disclose UCI corresponds to at least one of an acknowledgement signal, a negative acknowledgement signal, a scheduling request, a Channel Quality Indicator (CQI), or a Channel State Information (CSI). He discloses UCI corresponds to at least one of an acknowledgement signal, a negative acknowledgement signal, a scheduling request, a Channel Quality Indicator (CQI), or a Channel State Information (CSI) 
 (paragraph [0015], lines 1-6). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Jo with He for the benefit of providing reliable data communication by considering UCI on component carriers.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jo in view of Yang and further in view of Chen et al (US 20150230268, “Chen”).
Re claim 13, Jo discloses all of the limitations of the base claim, but fails to disclose determining, at the UE, a timing advance offset associated with each of the plurality of component carriers. However, Chen discloses determining a timing advance offset associated with each of the plurality of component carriers (paragraph [0006]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jo with Chen for the benefit of providing reliable data communication by considering a TA offset of component carriers.
	Re claims 14 and 15, Jo discloses the plurality of component carriers are configured with different numerologies (figure 4); and Chen discloses utilizing one of a primary cell or a primary secondary cell as a reference to determine the timing advance offset for another component carrier (paragraph [0146]).

Response to Arguments 
Applicant's arguments filed on 01/13/2021 have been fully considered but they are not persuasive.
	The applicant argues that Jo and Yang, either alone or in combination with the other cited references, fails to disclose or suggest “wherein a slot duration corresponding to the at least one component carrier is longer than a slot duration corresponding to the one or more other component carriers”. The examiner respectfully disagrees. Jo discloses a slot duration corresponding to the at least one component carrier is longer/shorter than a slot duration corresponding to the one or more other component 
Therefore, the Examiner concludes that the rejection of claims stands.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 7 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG S CHO/
Primary Examiner, Art Unit 2467